DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 and 17-20 are pending for examination.  Claim 16 was cancelled in claim amendments filed 02/03/2021.


Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 01/21/2021 is in compliance with the provisions of 37 CFR 1.97, 1.98, and MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.


Allowable Subject Matter
Claims 1-15 and 17-20 are allowed.

The following is an Examiner’s statement of reasons for allowance:
The elements of independent Claims 1, 8, and 15 were neither found through a search of the prior art nor considered obvious by the Examiner.  In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in the context of their claims as a whole:
Claim 1: “determining, by the computing device, that a difference between the time-distributed read/write latency performance profile for the storage device and the characteristic time-distributed read/write latency performance profile exceeds a predetermined deviance threshold that is indicative of a probable failure of the storage device; and…”
Claim 8: “…based on the time-distributed read/write latency performance profile and a characteristic time-distributed read/write latency performance profile for a representative group of storage devices having common characteristics with the storage device, determining that a probability that the storage device will enter a fault state exceeds a predetermined threshold; and…”
Claim 15: “…determining that a difference between the time-distributed read/write latency performance profile for the storage device and the characteristic time-distributed read/write latency performance profile exceeds a predetermined deviance threshold that is indicative of the storage device entering a fault state; and…”

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Brooker et al. (U.S. Patent No. US 8,972,799 B1); teaching that the relative health of data storage drives may be determined based, at least in some aspects, on data access information and/or other drive operation information.  In some examples, upon receiving the operation information from a computing device, a health level of a drive may be determined.  The health level determination may be based at least in part on operating information received from a client entity.  Additionally, a storage space allocation instruction or operation may be determined for execution.  The allocation instruction or operation determined to be performed may be based at least in part on the determined health level.
Khosrowpour et al. (U.S. Patent Application Publication No. US 2020/0242000 A1); teaching determining the run-time performance of an application executing on a computing system with low impact on the performance of the computing system.  For example, a time series telemetry data stream is obtained for each of a plurality of key performance indicators during run-time execution of the application on a computing system having a given system configuration.  One or more statistical features are extracted from each time series telemetry data stream.  Model parameters of a machine learning performance score model are populated with values of the extracted statistical features.  A 


Inquiry Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOSEPH KUDIRKA whose telephone number is (571)270-7126.  The examiner can normally be reached on M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matt Kim, can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  






/JOSEPH R KUDIRKA/Primary Examiner, Art Unit 2114